United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1160
                                   ___________

B. J. McAdams,                          *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
City of North Little Rock,              * Eastern District of Arkansas.
                                        *
            Appellee.                   * [UNPUBLISHED]
                                   ___________

                              Submitted: August 25, 2004
                                 Filed: August 27, 2004
                                  ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      B. J. McAdams appeals from the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the record de
novo, see Anderson v. Larson, 327 F.3d 762, 767 (8th Cir. 2003), and having
considered the parties’ submissions on appeal, we conclude that the district court
properly granted summary judgment, and that an extended opinion is not warranted.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.